Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 1-20 are pending in this application and have been examined in response to application filed on 11/18/2019.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, JR. et al. (Wright, US 2020/0394012 A1) in view of Huenerfauth et al. (Huenerfauth, US 2016/0173816 A1) and in further view of Keselman et al. (Keselman, US 2019/0392644 A1). 

As to INDEPENDENT claim 1, Wright discloses a system, comprising: a processor (fig.2); and 
memory (fig.2) comprising computer-executable code that, when executed by the processor, causes the processor to: receive a service request from a first device, wherein the service request is configured to cause a computing system to communicatively couple the first device to a second device ([0049]; a local user is requesting assistance from a remote user); 
transmit a workflow dataset associated with an … device to the first device and the second device ([0051]; workflow related process is transmitted to the local user and to the remote user), wherein the workflow dataset comprises: 
one or more instructions associated with one or more operations for the … device ([0046]; assistance instructions are transmitted); and 
receive an input to the image data from the second device, wherein the input comprises one or more additional visualizations; and transmit the one or more additional visualizations to the first device for display via the first display ([0018]; visualizations from the remote user is transmitted to the local user).   Wright does not expressly disclose one or more virtual objects associated with the one or more instructions and the … device; wherein the workflow dataset is configured to cause the first device and the second device to display one or more visualizations representative of the one or more instructions, the one or more virtual objects, or both on image data depicted on a first display and on a second display associated with the first device and the second device, respectively.
In the same field of endeavor, Huenerfauth discloses one or more virtual objects associated with the one or more instructions and the … device; wherein the workflow dataset is configured to cause the first device and the second device to display one or more visualizations 
It would have been obvious to one of ordinary skill in the art, having the teaching of Wright and Huenerfauth before him prior to the effective filling date, to modify the shared augmented reality session taught by Wright to include workflow visualizations taught by Huenerfauth with the motivation being to provide tutorials and interactive remote technical support to a shared equipment. Wright and Huenerfauth do not expressly disclose the … device is an industrial automation device.
In the same field of endeavor, Keselman discloses the … device is an industrial automation device (fig.1; an augmented reality diagnosis guide for a robotic arm is displayed). 
It would have been obvious to one of ordinary skill in the art, having the teaching of Wright and Huenerfauth and the teaching of Keselman before him prior to the effective filling date, to modify the shared augmented reality session taught by Wright and Huenerfauth to include troubleshooting industrial robots taught by Keselman with the motivation being to extend augmented reality tech support to industrial machineries.

As to claim 2, the prior art as combined discloses wherein the one or more additional visualizations comprise one or more lines (Wright, fig.6E, [0023]; annotations include free hand markups). 

As to claim 3, the prior art as combined discloses wherein the computer-executable code that, when executed by the processor, causes the processor to: receive an additional input from the second device, wherein the additional input corresponds to a position on the image data; and transmit the additional input to the first device for presentation via the first device, wherein 

As to claim 4, the prior art as combined discloses wherein the computer-executable code that, when executed by the processor, causes the processor to: receive additional image data from the first device corresponding to a changed position of the first device; and transmit the additional image data to the second device, wherein the second device is configured to render an updated image of the industrial automation device (Keselman, fig.1) in response to receiving the additional image data (Wright, [0212], [0213]; a 3D space is constructed based from captured frames of the local user).

As to claim 5, the prior art as combined discloses wherein the one or more additional visualizations comprise one or more overlaid shapes (Wright, fig.6E).

As to claim 6, the prior art as combined discloses wherein the one or more additional visualizations comprise text (Wright, [0023]; free hand markups include hand writing text).

As to claim 7, the prior art as combined discloses wherein the input comprises an audio recording corresponding to the one or more additional visualizations (Wright, [0020]; live tele-collaboration is provided with visual annotations). 

As to claim 8, the prior art as combined discloses wherein the computer-executable code that, when executed by the processor, causes the processor to: receive an additional input from the second device, wherein the additional input comprises an audio feedback relative to the image data; and transmit the additional input to the first device for presentation via the first 

As to INDEPENDENT claim 9, see rationale addressed in the rejection of claim 1 above.

As to claim 10 the prior art as combined discloses receiving a text input from the second device, wherein the text input provides a link to an additional workflow dataset; and transmitting the text input to the first device, wherein the first device, in response to accessing the link to the additional workflow dataset, is configured to display an additional visualization associated with a portion of the additional workflow dataset (Huenerfauth, [0053]; the remote user can send additional tutorial links to the local user). 

As to claim 11, see rationale addressed in the rejection of claim 2 above.

As to claim 12, the prior art as combined discloses receiving a second input to the image data from the first device after transmitting the one or more additional visualizations to the first device, wherein the second input to the image data from the first device comprises one or more additional lines, one or more overlaid shapes, text, or any combination thereof (Huenerfauth, fig. 5; a local user’s annotation is displayed).

As to claim 13, the prior art as combined discloses receiving a first audio input from the second device; transmitting the first audio input from the second device to the first device; and receiving a second audio input from the first device after the first device receive the first audio input from the second device (Wright, [0020]; live two-way audio communication is disclosed). 


As to INDEPENDENT claim 15, see rationale addressed in the rejection of claim 1 above.

As to claim 16, the prior art as combined discloses wherein the workflow dataset is configured to cause the first device and the second device to display the one or more visualizations at a same time (Wright, [0030]; visual marks from the remote user are immediately visible to the local user). 

As to claim 17, the prior art as combined discloses the operations comprising: transmitting the workflow dataset as a first workflow dataset to the second device, wherein the first device is configured to display the one or more visualizations (Huenerfauth, fig.4) for a duration of time before the second device is configured to display the one or more visualizations (Wright, [0046]; workflow is accessed by the local user prior to initiating a communication session with the remote user); and transmitting the workflow dataset as a second workflow dataset to the first device at a delayed transmission start time configured to compensate for the duration of time difference between displaying operations of the first device and of the second device (Huenerfauth, [0053]; transmission of additional workflow datasets are delayed to at least after a communication between the local user and the remote user is established).

As to claim 18, the prior art as combined discloses wherein the workflow dataset is configured to cause the second device to: display, on a first portion of the second display, the image data depicted on the first display; and display, on a second portion of the second display, the one or more visualizations independent of the image data depicted on the first display (Wright, [0030]; the remote user is able to virtually navigate and annotate potions of the space other than the space being viewed by the local user). 

As to claim 19, the prior art as combined discloses receiving a second input from the second device corresponding to a manipulation of the second portion of the second display; generating an adjusted workflow dataset based at least in part on the second input from the second device; and transmitting the adjusted workflow dataset to the first device and to the second device, wherein the first device is configured to update the first display with a representation of the manipulation in response to receiving the adjusted workflow dataset, and wherein the second device is configured to update the first portion of the second display with the representation of the manipulation in response to receiving the adjusted workflow dataset (Wright, fig.3, [0030], [0103]; the remote user is able to annotate and draw the attention of the local user to a different focus area).

As to claim 20, the prior art as combined discloses wherein the adjusted workflow dataset is configured to cause the first device and the second device to respectively update the first display and the second display with audio feedback placement, haptic feedback placement, one or more lines, text, one or more overlaid images, or any combination thereof (Wright, fig.3, [0030]; both displays are updated with annotations from the remote user).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Huenerfauth and in further view of Keselman and Jones (Jones, US 2016/0227133 A1).

As to claim 14, the prior art as combined discloses receiving additional image data from the first device, wherein the additional image data is transmitted subsequent to the image data and represents an image capture by an image sensor of the first device; determining a first directionality of the first device based at least in part on the additional image data; determining a second directionality of the first input from the second device to the image data; generating an indication of … feedback based at least in part on a difference between the first directionality 
In the same field of endeavor, discloses the …haptic… and …vibration ([0045], a directional haptic vibration feedback is usable to guide the local user).
It would have been obvious to one of ordinary skill in the art, having the teaching of Wright and Huenerfauth and the teaching of Jones before him prior to the effective filling date, to modify the shared augmented reality session taught by Wright and Huenerfauth to include haptic feedbacks taught by Jones with the motivation being to additional immersion experience in an augmented reality environment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0176724 is directed to system management using augmented reality.
US 2019/0355177 is directed to building maintenance using mixed reality.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173